United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3774
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Antonio R. Azpeitia,                     *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 29, 2010
                                 Filed: July 9, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Pursuant to a written plea agreement containing a waiver of his right to appeal,
Antonio Azpeitia pleaded guilty to possession with intent to distribute 5 grams or
more of (actual) methamphetamine, in violation of 21 U.S.C. § 841(a)(1) & (b)(1).
The district court1 sentenced Azpeitia to 140 months in prison and 5 years of
supervised release. On appeal, his counsel has moved to withdraw and has filed a
brief under Anders v. California, 386 U.S. 738 (1967). The government has moved
to dismiss the appeal.

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
       We will enforce the appeal waiver in this case because Azpeitia’s appeal falls
within the scope of the waiver, the record shows the requisite knowledge and
voluntariness, and enforcing the appeal waiver would not constitute a miscarriage of
justice. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(court should enforce appeal waiver and dismiss appeal where it falls within scope of
waiver, both plea agreement and waiver were entered into knowingly and voluntarily,
and no miscarriage of justice would result; one important way district court can ensure
plea agreement and appeal waiver are knowing and voluntary is to question defendant
properly about decision to enter agreement and to waive right to appeal); see also
United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam)
(enforcing appeal waiver in Anders case).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues not covered by the appeal waiver.
Accordingly, we grant counsel leave to withdraw, and we grant the government’s
motion to dismiss this appeal.
                       ______________________________




                                         -2-
                                          2